Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 1 of 26 PageID #: 1441




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        TERRE HAUTE DIVISION

  MONZER AL-KASSAR,                                       )
                                                          )
           Plaintiff,                                     )
                                                          )        Case No. 2:18-cv-00086-JPH-DLP
  v.                                                      )
                                                          )
  S. JULIAN, et al.                                       )
                                                          )
           Defendants.                                    )

                 PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                         FOR PLAINTIFF MONZER AL-KASSAR

           Plaintiff Monzer al-Kassar (“Mr. al-Kassar”), by counsel, and pursuant to the Court’s

  Minute Entry For September 3, 2020, Pavey Hearing, Hon. James P. Hanlon, District Judge

  (Docket Entry (DE) 181, p. 2), hereby submits the following Proposed Findings of Fact and

  Conclusions of Law:

                            I.    PROPOSED FINDINGS OF FACTS1

           A.       Relevant Background on Mr. al-Kassar

                    1.        Mr. al-Kassar is and was at all relevant times a federal inmate in the custody

  of the federal Bureau of Prisons (BOP), which is a component of the United States Department of

  Justice. (Ex. 44 (Joint Stipulated Facts for Pavey Hearing (DE 167) (“Stipulated Facts”), ¶ 1.)

                    2.        From December 12, 2011 to October 19, 2016, Mr. al-Kassar was

  incarcerated in the Communications Management Unit (CMU) at the Federal Correctional

  Institution in Terre Haute, Indiana (FCI – Terre Haute). (Tr. at 33:22-34: 2 (Schalburg); Ex. 44

  (Stipulated Facts), ¶ 8.)



  1
   The citations to the transcript of the Pavey hearing and exhibits admitted therein are cited herein as “Tr. at _:_ - _:_”
  and “Ex. __.”


  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 2 of 26 PageID #: 1442




                   3.    FCI Terre Haute is one of the three correctional facilities that compose the

  Federal Correctional Complex in Terre Haute, Indiana (FCC – Terre Haute). (Ex. 44 (Stipulated

  Facts), ¶ 9.)

                   4.    From September 16, 2016, to October 19, 2016, Mr. al-Kassar was

  incarcerated in the CMU Special Housing Unit (SHU) at FCI – Terre Haute. (Ex. 44 (Stipulated

  Facts), ¶ 18.)

                   5.    On October 19, 2016, Mr. al-Kassar was transferred from FCI – Terre Haute

  to the CMU at the U.S. Penitentiary in Marion, Illinois (USP – Marion). (Ex. 44 (Stipulated

  Facts), ¶ 23.)

          B.       Personnel at FCI – Terre Haute and USP – Marion and facts relevant
                   to the Administrative Remedy Process

                   6.    During the time from September 16, 2016 to October 19, 2016, the

  following individuals held the following positions at FCI – Terre Haute:

                         a.     Defendant Stephen Julian – Warden (Warden Julian or Julian). (Ex.
                                44 (Stipulated Facts), ¶ 19.) Warden Julian had no knowledge of
                                handwritten BP 8s and BP 9s being allowed by Ms. Kimberly and
                                utilized in the CMU and CMU SHU at FCI – Terre Haute during the
                                time period of September 16-October 19. (Tr. at 151:4-9 (Julian).)

                         b.     Ms. Kimberly – Executive Assistant. (Id. at 97:1-12 (Swift).) Ms.
                                Kimberly’s job duties included her serving as the designated
                                Administrative Remedy Coordinator, in which role she directed the
                                forms to be used, or not used, for the Administrative Remedy
                                process. (Id. at 28:16-29:1 (Schalburg); see also Ex. 44
                                (Stipulated Facts), ¶ 10.)

                         c.     Defendant Clint Swift CMU Case Manager (Swift). (Ex. 44
                                (Stipulated Facts), ¶ 20.) Mr. Swift’s job duties included asking
                                inmates to hand-write, on blank paper, what are typically referred to
                                as requests for informal and formal resolution, which hand-written
                                documents he would attached to the respective BP-8 and/or BP-9
                                forms that he completed, and providing formal administrative
                                remedy forms (BP-10, and BP-11) to inmates in the FCC – Terre
                                Haute CMU who requested them. Swift’s job duties also included

                                                 -2-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 3 of 26 PageID #: 1443




                               directing informal and formal resolution requests to the appropriate
                               recipient(s) for a response. (Tr. at 64:11-24 (Swift).)

                        d.     Defendant Evelyn Keller – CMU Intelligence Research Specialist
                               (Keller). Keller’s job duties included conducting mail call in the
                               FCC – Terre Haute CMU, which is handing out mail to inmates.
                               When Swift was not available, Keller’s job duties during mail call
                               included providing BP-8 forms and BP-9, BP-10, and BP-11 forms
                               to inmates in the FCC – Terre Haute CMU who requested them.
                               When Swift was not available, Keller’s job duties during mail call
                               also included collecting completed BP-8 and BP-9 forms from
                               inmates and directing them to the appropriate recipient(s) for a
                               response. (Ex. 44 (Stipulated Facts), ¶ 21.)

                        e.     Defendant Jeffrey Dobbins – CMU Correctional Officer (Dobbins).
                               (Ex. 44 (Stipulated Facts), ¶ 22.)

                        f.     Kenneth Robert (Rob) Schalburg – Supervisory Attorney, FCI –
                               Terre Haute/FCC Terre Haute (Schalburg). (Tr. at 20:25-21:8
                               (Schalburg).)

                 7.     During the relevant time periods on and after October 19, 2016, the

  following individuals held the following positions at USP – Marion:

                        a.     Gary Burgess – CMU Case Manager (Burgess). Burgess’s job
                               duties included handing requests for BP-8 forms and BP-9, BP-10,
                               and BP-11 forms to inmates in the USP – Marion CMU who
                               requested them. Burgess’s job duties also included collecting
                               completed BP-8 and BP-9 forms from inmates and directing them
                               to the appropriate recipient(s) for a response. (Ex. 44 (Stipulated
                               Facts), ¶ 24.)

                        b.     Kathy Hill – CMU Intelligence Research Specialist (Hill). Hill’s
                               job duties included conducting mail call in the USP – Marion CMU.
                               When Burgess was not available, Hill’s job duties during mail call
                               included handing requests for BP-8 forms and BP-9, BP-10, and BP-
                               11 forms to inmates in the USP – Marion CMU who requested them.
                               When Burgess was not available, Hill’s job duties during mail call
                               also included collecting completed BP-8 and BP-9 forms from
                               inmates and directing them to the appropriate recipient(s) for a
                               response. (Ex. 44 (Stipulated Facts), ¶ 25.)




                                               -3-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 4 of 26 PageID #: 1444




          C.      Background on Federal Administrative Remedy Program and Mr. al-
                  Kassar’s Historical Utilization of the Same Both at FCI – Terre Haute
                  and USP - Marion

                  8.     The BOP has promulgated an administrative remedy system, codified at 28

  C.F.R. sections 542.10, et seq. and BOP Program Statement 1330.18, Administrative Remedy

  Procedures for Inmates (“P.S. 1330.18”) (Ex. 31), through which an inmate may seek formal

  review of a complaint related to any aspect of his imprisonment. 28 C.F.R. § 542.10. (Ex. 44

  (Stipulated Facts), ¶ 2.)

                  9.     Defendants introduced no evidence that it provided copies of 28 C.F.R. §

  542.10, et seq. or P.S. 1330.18 to Mr. al-Kassar.

                  10.    Pursuant to Institution Supplement Number THX-1330.18A (DEF-000004-

  DEF-000012), dated January 22, 2016 (Ex. 30), “The Executive Assistant is the designated

  Administrative Remedy Coordinator.” (Id. at DEF-000004-DEF-000005, ¶ IV.) “It shall be the

  practice at FCC Terre Haute to informally resolve inmate complaints whenever possible. Inmates

  will present their complaints verbally to their unit team, ordinarily the correctional counselor. In

  the absence of the correctional counselor, inmates will be permitted to present their issue to any

  staff member assigned to their unit team.” (Id. at DEF-000005, ¶ V.A. (emphasis added).) (Ex.

  44 (Stipulated Facts), ¶ 10.) Here, as noted above, Ms. Kimberly was the Executive Assistant,

  i.e., the designated Administrative Remedy Coordinator, the person in charge of the administrative

  remedies process at FCI – Terre Haute at all times relevant to this case. (Tr. at 28:16-29:1

  (Schalburg).)

                  11.    Pursuant to P.S. 1330.18 (Ex. 31), in the September 2016 – October 2016

  time period, Warden Julian, as the warden at FCI – Terre Haute, was responsible for ensuring that

  effective informal resolution procedures were in place and that good faith attempts at informal


                                                 -4-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 5 of 26 PageID #: 1445




  resolution were made in the ordinary and timely manner by both inmates and staff at FCI – Terre

  Haute. (Id. at 144:18-145:9 (Julian).)

                 12.     In the September 2016 – October 2016 time period, the FCI – Terre Haute

  CMU SHU had a unit team that handled administrative remedies, which team consisted of the Unit

  Manager (Mr. Sample), the Case Manager/Counselor (Defendant Clint Swift), and the Intelligence

  Research Specialist (Defendant Evelyn Keller). (Id. at 64:25-65:19 (Swift).) All of these

  positions/individuals were considered staff members in the FCI – Terre Haute CMU. Correctional

  Officers, such as Defendant Jeffrey Dobbins, was also considered a staff member at FCI – Terre

  Haute, but not a member of the FCI – Terre Haute CMU unit team. (Id. at 87:9-16 and 88:4-8.)

                 13.     According to Swift and Dobbins, and contrary to the Institution Supplement

  Number THX-1330.18A (Ex. 30) quoted above, inmates in the FCI – Terre Haute CMU were

  required to advise a member of the unit team of his desire to make a complaint, and could not raise

  such complaints to staff members as allowed under Ex. 30, which request began with an informal

  resolution request (BP 8), followed by the submission of a formal administrative complaint, via a

  BP 9. (Id. at 67:11-68:23 and 70:9-18 (Swift) and 104:15-20 (Dobbins).) Dobbins went so far

  as to actually testify that he would refuse to take/accept an administrative remedy request or letter

  to the Warden from an inmate—a refusal directly contrary to BOP regulations and the FCI – Terre

  Haute Institution Supplement in place in September/October 2016.              (Id. at 105:8-106:3

  (Dobbins).)

                 14.     P.S. 1330.18, ¶ 8(c)(1) (Ex. 31) states: “The inmate shall obtain the

  appropriate form from CCC staff or institution staff (ordinarily, the correctional counselor).” P.S.

  1330.18, ¶ 8(c)(2) states: “The inmate shall place a single complaint or a reasonable number of

  closely related issues on the form. If the inmate includes on a single form multiple unrelated


                                                  -5-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 6 of 26 PageID #: 1446




  issues, the submission shall be rejected and returned without response, and the inmate shall be

  advised to use a separate form for each unrelated issue.” (Ex. 44 (Stipulated Facts), ¶ 7.)

                  15.    Contrary to P.S. 1330.18, ¶ 8(c)(1) (Ex. 31), in September/October 2016,

  inmates in the FCI Terre Haute CMU and CMU SHU were not given forms to be completed;

  rather, they hand wrote their complaints and members of the unit team were to complete the

  appropriate forms. (Tr. at 67:23-69:8, 76:14-77:2 and 86:5-87:4 (Swift) and 191:8-21 (al-

  Kassar).) Swift specifically advised al-Kassar that he must handwrite BP 8s. (Id. at 191:19-21

  (al-Kassar).)

                  16.    Defendants introduced no evidence that it advised Plaintiff of the

  requirements of P.S. 1330.18, ¶¶ 8(c)(1) and (c)(2).

                  17.    To exhaust his remedies, pursuant to 28 C.F.R. § 542.13(a), “an inmate shall

  first present an issue of concern informally to staff, and staff shall attempt to informally resolve

  the issue before an inmate submits a Request for Administrative Remedy. Each warden shall

  establish procedures to allow for the informal resolution of inmates complaints.” P.S. 1330.18 at

  4 (¶ 7.a.). (Ex. 44 (Stipulated Facts), ¶ 3.)

                  18.    FCI – Terre Haute, typically, utilizes a form called a BP 8 for the Informal

  Resolution Process. (Ex. 44 (Stipulated Facts), ¶ 3.)

                  19.    Neither 28 C.F.R. § 542.10, et seq., nor P.S. 1330.18 (Ex. 31) nor THX-

  1330.18A (Ex. 30) makes any reference to a BP 8 form or document. (Tr. at 56:13-57:10

  (Schalburg).)

                  20.    The “informal resolution attempt may be waived in individual cases at the

  Warden or institution Administrative Remedy Coordinator's discretion when the inmate




                                                  -6-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 7 of 26 PageID #: 1447




  demonstrates an acceptable reason for bypassing informal resolution.” 28 C.F.R. § 542.13(b).

  (Ex. 44 (Stipulated Facts), ¶ 3.)

                  21.    If Defendants are found to have followed the applicable regulations and

  P.S. 1330.18, according to the applicable regulations and P.S. 1330.18, an inmate who is

  dissatisfied with the result of his attempt at informal resolution or wishes to bypass informal

  resolution may submit “the appropriate form (BP-9)” to “the institution staff member designated

  to receive such Requests (ordinarily a correctional counselor)” within 20 calendar days of the

  incident giving rise to the request. 28 C.F.R. § 542.14(a); P.S. 1330.18 at 4. (Ex. 44 (Stipulated

  Facts), ¶ 4.)

                  22.    An inmate at FCI – Terre Haute has twenty (20) days following the date of

  an incident he is complaining about to submit his complaint, commonly referred to as a BP 9 at

  FCI – Terre Haute. (Tr. at 22:7-8 (Schalburg) and Ex. 31.)

                  23.    Although Schalburg testified that the BOP views hospitalization of an

  inmate, and other forms of incapacity of the inmate as good cause for a delay in submitting an

  administrative complaint (Id. at 24:1-10), he and all other witnesses did not even consider a BOP

  official’s refusal to process/accept an administrative complaint as good cause, boldly claiming that

  such a refusal to process/accept would not occur. (Tr. at 27:8-10 (Schalburg).) Schalburg

  testified that no BOP personnel have ever been disciplined for a failure to give an inmate a BP 8

  or BP 9 as they always provide such forms. (Id. at 60:21-24.) Such perfection defies logic.

  Common sense dictates that some errors and refusals may occur. In light of FCI – Terre Haute’s

  record of never disciplining a BOP employee for refusing to process administrative complaints, it

  stands reasonable to presume that such refusals to process have occurred since doing so has not

  rendered anyone at FCI – Terre Haute subject to discipline.


                                                 -7-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 8 of 26 PageID #: 1448




                 24.     An inmate at FCI – Terre Haute may only cure an untimely submission of

  an administrative complaint, a BP 9, if he can obtain staff verification by memo or some writing

  that the reason for untimeliness is not his fault. (Tr. at 23:9-25 (Schalburg).)

                 25.     Generally, although the BOP collects information related to the substance

  of BP 9 administrative complaints from subject matter experts, the warden at a BOP facility signs

  responses to BP 9 administrative complaints. (Id. at 24:15-21.)

                 26.     If Defendants are found to have followed the applicable regulations and P.S.

  1330.18, according to the applicable regulations and P.S. 1330.18, if an inmate is dissatisfied with

  the response to his BP-9, he may appeal to the Regional Director by submitting a form BP-10 to

  the appropriate Regional Office “within 20 calendar days of the date the Warden signed the

  response” to the BP-9. 28 C.F.R. § 542.15(a); P.S. 1330.18 at 6–7. (Ex. 44 (Stipulated Facts), ¶

  5; see also, Tr. at 24:22-25:5 (Schalburg).)

                 27.     If Defendants are found to have followed the applicable regulations and P.S.

  1330.18, according to the applicable regulations and P.S. 1330.18, if an inmate is dissatisfied with

  the Regional Director’s response to his BP-10, he may appeal to the General Counsel by submitting

  a form BP-11 by mail to the BOP Central Office “within 30 calendar days of the date the Regional

  Director signed the response.” 28 C.F.R. § 542.15(a); P.S. 1330.18 at 7. (Ex. 44 (Stipulated

  Facts), ¶ 6; see also, Tr. at 25:6-11 (Schalburg).)

          D.     The Administrative Remedy Process at FCI Terre Haute During the
                 September and October 2016 Time Period

                 28.     During the September 16, 2016 to October 19, 2016 time period, the FCI –

  Terre Haute CMU unit team never left BP 8 forms with inmates. (Tr. at 68:25-69:1 (Swift).)

  Rather, in the September/October 2016 time period, and per the instructions and direction of Ms.

  Kimberly, FCI – Terre Haute did not utilize or follow the process or requirements articulated in

                                                 -8-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 9 of 26 PageID #: 1449




  P.S. 1330.18, ¶¶ 8(c)(1) or (c)(2) with regards to BP 8s or BP 9s. Rather, inmates were asked to

  hand write BP 8 and BP 9s (Id. at 86:5-87:4 and 97:1-98:1 (Swift)),2 which forms Swift would

  usually either throw away and not process or attach to BP 8 and BP 9 forms for processing. (Id.

  at 192:4-7 (al-Kassar) (because the Court found Mr. al-Kassar’s testimony that he provided Exs.

  9-11 to BOP personnel credible, the Court concludes that Swift failed to process and/or threw

  away, thereby not processing, Exs. 9-11, documents that Mr. al-Kassar attempted to submit as BP

  8s and/or BP 9s.) Related, FCI – Terre Haute has received complaints from inmates about staff

  refusing to give them BP 8 and BP 9 forms. (Tr. at 60:13-20 (Schalburg).) Defendants submitted

  testimony from Schalburg that during his entire tenure at FCI – Terre Haute, which covers the

  relevant time period in this case, FCI – Terre Haute never accepted handwritten BP 9

  administrative complaints. (Tr. at 58:17-59:2 (Schalburg).) As FCI – Terre Haute did in fact

  receive handwritten BP 8s and BP 9s as testified to by Swift, the Court does not find Schalburg’s

  testimony on this topic persuasive on any genuine issue of material fact in this case.

                   29.      During September and October 2016, Clint Swift (“Swift”) was a case

  manager in the FCI – Terre Haute CMU SHU. (Tr. at 63:6-9 (Swift)). During this timeframe and

  at FCI – Terre Haute CMU SHU, The BOP’s administrative remedy program, utilized a form

  called a BP 8 for the informal resolution process. (Tr. at 29:9-12 (Schalburg)).

                   30.      Despite Schauburg’s testimony that BP 9s had to be written “on an official

  form of some kind” (Tr. at 24:11-14 (Schalburg)), during September and October of 2016, BOP

  staff in the FCI – Terre Haute CMU SHU, per Ms. Kimberly’s directive, requested that inmates

  handwrite their administrative complaints on a piece of paper, which handwritten documents FCI

  – Terre Haute considered to be acceptable BP 8 and BP 9 administrative complaints, and turn it in


  2
   According to Swift, Ms. Kimberly’s directive for handwritten BP 8s and BP 9s continued at FCI – Terre Haute until
  at least December 2018. (Tr. at 98:2-9 (Swift).)
                                                        -9-

  I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 10 of 26 PageID #: 1450




   to any member of the unit team. (Tr. at 29:12-17 (Schalburg); Tr. at 86:5-19 (Swift); Tr. at

   273:19-274:4(Rendelman)). Inmate Scott Rendelman (Rendelman) testified that in the relevant

   time period for this case, Swift, in addition to having a policy of BP 8s and 9s be handwritten on

   separate paper by inmates, also had a practice of throwing out or not processing/submitting

   inmates’ administrative complaints. (Tr. at 274:5-275:10 (Rendelman).)

                  31.     More specifically, the practice at FCI – Terre Haute CMU SHU, was for

   members of the unit team to ask to write an inmate’s complaint on the BP 9 form if it was a short

   complaint. (Tr. at 97:9-20 (Swift)). If the inmate’s grievance was lengthy, the inmate was

   instructed to write the complaint on a piece of paper. Id.

                  32.     Furthermore, an inmate did not have to specifically ask for a BP 8 form to

   initiate the informal resolution process. (Tr. at 91:3-17 (Swift)). It was sufficient for an inmate

   to request an administrative remedy or say that they have an administrative complaint. Id. There

   had been some instances at FCI – Terre Haute CMU SHU where inmates complained to staff at

   the unit team about failing to provide them BP 8s or BP 9s. (Tr. at 60:13-20 (Schalburg)).The

   BOP required inmates to engage and utilize the informal resolution process prior to invoking the

   formal remedy process. (Tr. at 29:12-17(Schalburg)). The first step of the formal resolution

   process begins with the filing of a BP 9 form. (Tr. at 23:4-5 (Schalburg)). The BOP’s

   administrative remedy coordinator had discretion to allow inmates to bypass the BP 8 informal

   resolution attempt and submit a BP 9 formal request. (Tr. at 31:21-25, 32:1-2 (Schalburg)).

           E.     Mr. al-Kassar’s Efforts to Timely Initiate the Administrative Process
                  at FCI - Terre Haute and USP Marion in the September, October and
                  November 2016 Time Period

                  33.     During the time period of 2012 – February 20, 2015, Mr. al-Kassar

   submitted numerous BP 9s utilizing the forms provided at FCI – Terre Haute. (Tr. at 35:5-16,


                                                  - 10 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 11 of 26 PageID #: 1451




   37:2-44:10 and 57:11-24 (Schalburg); see also, Exs. 34-40, 43 and 44 (Stipulated Facts, ¶¶ 11-

   17).)

                  34.     Swift initially testified that he did not consider “letters” to be BP 8s. (Tr.

   at 69:9-24 (Swift).) Despite this testimony, and to the contrary, he later testified that he considered

   page 4 of Ex. 40, a document that appears to be a handwritten letter, an appropriate BP 8. (Id. at

   79:10-80:9.)

                  35.     FCI – Terre Haute does not have any record of BP 9s being submitted by

   Mr. al-Kassar during the time period of February 21, 2015, through his transfer to USP – Marion

   on October 19, 2016. (Id.)

                  36.     The Court finds that Mr. al-Kassar made repeated timely efforts to initiate

   the administrative remedy process with respect to his Bivens claims, first at FCI – Terre Haute and

   then at USP Marion.

                  37.     The Court finds that when Mr. al-Kassar requested BP 8 or BP 9 forms from

   Swift in September and October 2016, Swift refused to give the same to him. (Tr. at 193:1-6,

   195:10-15 and 198:20-24 (al-Kassar).) The Court makes these factual findings based upon the

   testimony of Mr. al-Kassar and Swift, reconciling differences in the same and making credibility

   determinations.

                  38.     Mr. al-Kassar testified that on or about September 21, 2016, he handwrote

   on a piece of paper, a letter addressed to the Warden, Stephen D. Julian (“the Warden”) (Ex. 9)

   making several complaints regarding the conditions of his confinement. (Tr. at 192:14-194:12

   (al-Kassar).) Dobbins testified that he observed Mr. al-Kassar handing documents to Swift and

   that he cannot definitively state what Swift did with those documents. (Id. at 109:3-8 and 112:4-

   19 (Dobbins).) Swift testified in direct contradiction to Mr. al-Kassar’s testimony, stating that


                                                   - 11 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 12 of 26 PageID #: 1452




   Mr. al-Kassar never provided Ex. 9 to him and that he had never seen Ex. 9 prior to his deposition

   in this case. (Id. at 88:9-25 (Swift).) Per the impeachment of Swift, had Ex. 9 been handed to

   Swift, it could have been considered a BP 8. (Id. at 89:6-90:11 and Ex. 45.) Although Swift

   testified that an inmate must specifically say “I wish to submit a BP 8,” the Court does not find

   that credible as the term BP 8 appears nowhere in the BOP regulations or institution supplement.

   (Id. at 90:16-91:17 and Ex. 45.) Warden Julian testified that he neither received nor saw Ex. 9

   prior to his deposition in this case. (Id. at 143:13-16 and 148:20-24 (Julian).) There exists no

   evidence contradicting this fact. Warden Julian testified that if Ex. 9 had been handed to any

   member of the unit team in September 2016, it should have been delivered to him. (Id. at 149:3-

   7.) In light of the policy at that time, i.e., inmates handwriting of BP 8 and BP 9 forms, which

   policy Warden Julian did not even know existed at the time, and Swift’s testimony that he accepted

   letters as administrative complaints, the Court finds Mr. al-Kassar’s testimony more credible and

   finds that Mr. al-Kassar did in fact deliver Ex. 9 to Swift, and that Ex. 9 was clearly an attempt at

   submitting a BP 8 at FCI Terre Haute. As Ex. 9 did not end up in Mr. al-Kassar’s file at FCI –

   Terre Haute, and was never routed to Warden Julian, the Court further finds that Swift either

   destroyed or failed to process Ex. 9 as an administrative complaint by Mr. al-Kassar, which action

   stands contrary to BOP regulations and the FCI – Terre Haute practice regarding administrative

   complaints at the time.

                  39.     Mr. al-Kassar testified that on or about September 29, 2016, he again,

   handwrote on a piece of paper, a letter addressed to the Warden (Ex. 10), making additional

   complaints concerning the conditions of his confinement. (Tr. at 194:20-196:9 (al-Kassar).) Mr.

   al-Kassar further testified that he gave the original of Ex. 10 to Dobbins and kept a second copy

   for himself. Mr. al-Kassar wrote the note found in the bottom left hand corner of Ex. 10 (“This


                                                  - 12 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 13 of 26 PageID #: 1453




   BP 9 was handed over to the C.O. Mr. Dobbins at 3:19 p.m. in front of the camera. Thursday,

   09/29/2016.”) (Id. at 195:4-9 and 232:3-10.) Swift testified that he has “no reason” “to dispute

   Mr. al-Kassar’s memory and testimony.” (Id. at 93:10-17 (Swift).) As noted above, it is proper

   for a BP 9 to be provide to a staff member, which Dobbins was at that time. Dobbins testified in

   direct contradiction to Mr. al-Kassar’s testimony, stating that Mr. al-Kassar never provided Ex. 10

   to him and that he had never seen Ex. 10 prior to his deposition in this case. (Id. at 108:4-8 and

   113:2-114:3 (Dobbins).) The video of the area where Mr. al-Kassar would have handed Ex. 10

   to Dobbins no longer exists. (Id. at 113:17-19.)3 Dobbins admitted that the statement in his

   affidavit (Ex. 21) that he did not take documents from inmates in the CMU SHU at FCI – Terre

   Haute was incorrect. Dobbins did in fact take documents from inmates. (Id. at 114:4-115:11.)

   Although Dobbins testified that his typical working hours in September/October 2016 were

   Monday-Friday, 7:00 a.m. – 3:00 p.m. (Id. at 104:2-6), the same fails to definitely refute Mr. al-

   Kassar’s claim and documentation that he provided Ex. 10 to Dobbins on September 29, 2016, at

   3:19 p.m. Neither party presented any time punch/time clock evidence of Dobbins’ actual hours

   worked on September 29, 2016. Dobbins did testify that he ended every single shift that he worked

   in September and October 2016 exactly at 3:00 p.m. (Id. at 115:19-21.) This Court does not find

   it credible that a correctional office ends every single shift at the exact time on every shift for two

   straights months without documentary and time punch evidence of the same. Swift testified that

   he never saw Ex. 10 prior to his deposition in this case. (Id. at 93:6-9 (Swift).) Warden Julian

   testified that he neither received nor saw Ex. 10 prior to his deposition in this case. (Id. at 149:8-

   14 (Julian).) There exists no evidence contradicting this fact. In light of the policy at that time,


   3
    According to the testimony from Keller, audio and video recordings of all CMU cells at FCI – Terre Haute are held
   on the system for twenty-one (21) days unless permanently saved to the hard drive. To be permanently saved to the
   hard drive, it would need to be a situation that necessitates the same, such as an altercation, an internal request for
   such preservation or an order from a court. (Tr. at 118:14-119:10.)
                                                           - 13 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 14 of 26 PageID #: 1454




   i.e., inmates handwriting of BP 8 and BP 9 forms, which policy Warden Julian did not even know

   existed at the time, and Swift’s testimony that he accepted letters as administrative complaints, the

   Court finds Mr. al-Kassar’s testimony more credible and finds that Mr. al-Kassar did in fact deliver

   Ex. 10 to Dobbins, and that Ex. 10 was clearly an attempt at submitting a BP 9 at FCI Terre Haute.

   As Ex. 10 did not end up in Mr. al-Kassar’s file at FCI – Terre Haute, and was never routed to

   Warden Julian, the Court further finds that Swift and/or Dobbins either destroyed or failed to

   process Ex. 10 as an administrative complaint by Mr. al-Kassar, which action stands contrary to

   BOP regulations and the FCI – Terre Haute practice regarding administrative complaints at the

   time.

                  40.     On October 6, 2016, Mr. al-Kassar wrote a letter (Ex. 24) to his human

   rights attorney in Paris, Ms. Isabell Coutant Peyre. In this letter, Mr. al-Kassar makes references

   to his two (2) September 2016 letters to Warden Julian (which is a clear reference to Exs. 9 and

   10 herein) and that he had yet to receive a response to either letter. (Tr. at 203:20-205:11 (al-

   Kassar).) The Court finds this evidence to be credible and support of Mr. al-Kassar’s claim that

   he handed Exs. 9 and 10 to BOP personnel.

                  41.     In addition, to those two written administrative complaints/grievances (Exs.

   9 and 10), Mr. al-Kassar testified that he addressed another handwritten letter (Ex. 11) to the

   Warden on October 10, 2016, complaining about the conditions of his confinement and that he

   handed the same to Swift on or about October 10, 2016. (Tr. at 195:22-196:16 (al-Kassar).) Mr.

   al-Kassar says that he gave Ex. 11 to BOP personnel on October 10, 2016, or shortly thereafter.

   (Id. at 198:3-12 and 232:11-21 (al-Kassar).) Swift testified in direct contradiction to Mr. al-

   Kassar’s testimony, stating that Mr. al-Kassar never provided Ex. 11 to him and that he had never

   seen Ex. 11 prior to his deposition in this case. (Id. at 88:9-25 (Swift).) Swift’s testimony that he


                                                  - 14 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 15 of 26 PageID #: 1455




   was on vacation from October 6-10, 2016, fails to negate Mr. al-Kassar’s testimony that he created

   Ex. 11 or that he provided the same to him (Swift) sometime between October 11, 2016, and his

   transfer to USP Marion on October 19, 2016. ( See Id. at 65:25-6612 (Swift) and infra, ¶¶ 42

   and 43.) In light of the policy at that time, i.e., inmates handwriting of BP 8 and BP 9 forms,

   which policy Warden Julian did not even know existed at the time, and Swift’s testimony that he

   accepted letters as administrative complaints, the Court finds Mr. al-Kassar’s testimony more

   credible and finds that Mr. al-Kassar did in fact deliver Ex. 11 to Swift, and that Ex. 11 was clearly

   an attempt at submitting a BP 9 at FCI Terre Haute. As a version of Ex. 11 ended up in Mr. al-

   Kassar’s file at FCI – Terre Haute, and was never specifically routed to Warden Julian, the Court

   further finds that Swift and/or other BOP personnel at FCI – Terre Haute failed to process Ex. 11

   as an administrative complaint by Mr. al-Kassar, which action stands contrary to BOP regulations

   and the FCI – Terre Haute practice regarding administrative complaints at the time.

                  42.     Mr. al-Kassar testified that he did not put Exs. 9, 10 or 11 on pre-printed

   forms because said forms were never given to him in September/October 2016. (Tr. at 198:20-

   199:2 and 211:19-212:15 (al-Kassar).)

                  43.     Mr. al-Kassar testified that he did not receive a response to Exs. 9, 10 or

   11. (Tr. at 194:13-19, 195:16-19 (al-Kassar).)

                  44.     While in the FCI – Terre Haute CMU SHU, on October 17, 2016, Mr. al-

   Kassar wrote a letter to his attorney, Ms. Gail. In his letter, Mr. al-Kassar made reference to three

   (3) letters – he was referring to Exs. 9-11. (Tr. at 199:3-200:8 (al-Kassar).)

                  45.     Ex. 42, a document similar to Ex. 6, page 11, and Ex. 11, and virtually

   identical in substance to these documents, was scanned to Mr. al-Kassar’s file at FCI – Terre Haute

   on October 21, 2016. (Tr. at 81:21-82:19 (Swift) and 126:6-127:4 (Keller).) Defendants’


                                                   - 15 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 16 of 26 PageID #: 1456




   witnesses had no knowledge of who it was that scanned this into Mr. al-Kassar’s electronic file.

   (Id.) According to Swift and Keller, Ex. 42 could have been handed to BOP personnel or

   confiscated from Mr. al-Kassar’s cell/belongings. (Id. at 94:18-95:16 (Swift) and 127:8-17

   (Keller).) Regardless of how FCI – Terre Haute obtained possession of Ex. 42 (or Ex. 11 as the

   Court finds that Mr. al-Kassar provided the same to Swift), according to Swift, it should have been

   directed to Warden Julian for a response (Id. at 95:17-20 (Swift)), which Warden Julian testified

   did not happen. (Id. at 150:6-22 (Julian).)

                  46.    Mr. al-Kassar testified as follows regarding Exs. 6 and 11 v. 42:

                         Q:      … There has been a question raised because we have some
                                 differences. If you look at Exhibit 11 and Exhibit 42 and
                                 Exhibit 6, unfortunately, it’s in the middle of Exhibit 6, but
                                 they appear to be three documents, but they’re not identical.
                                 There are some minor differences between what is found in
                                 Exhibit 6 at Page 11 of 38 and what is Exhibit 11 and what
                                 is Exhibit 42. Can you explain why there are so many
                                 differences in the text between the versions.

                         A:      Well, here somebody is lying. Definitely not me. Because
                                 the Exhibit 42 was written in a nice way, because I’m
                                 addressing Mr. Julian. It has to be clear. But if you go to
                                 number 6, you see it’s a bit different. I have made number
                                 6[, 11] and number 42. So my understanding from the –
                                 from today’s hearing that they say 42 was found in the
                                 system. So what was in the system? If it’s really as Ms.
                                 Keller said, or my understanding she said, I left some papers
                                 when they removed me, so if that is true, there should be
                                 number 6 there, not number 42, unless I am invisible and I
                                 went to the system and I put it there. So someone is lying
                                 here. How did this number 42 get into the system? It’s not
                                 for me to answer.

                         Q:      So, Monzer, if I understand your testimony correctly you
                                 made different versions of this. You handwrote different
                                 versions. And so which of these was the version that you
                                 submitted or attempted to – that you submitted? Was it 42,
                                 since the handwriting is a little bit better? Which is it?

                         A.      No, no, no. The 42 is the original one. The other one copy,
                                 ...
                                                - 16 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 17 of 26 PageID #: 1457




   (Tr. at 196:17-197:19 (al-Kassar).)

                  47.     On October 19, 2016, Mr. al-Kassar was transferred to the CMU SHU at

   USP – Marion. (Ex. 44 (Stipulated Facts), ¶ 23.)

                  48.     During the time from October 19, 2016, to February 26, 2018, Hill was an

   intelligence research specialist at USP – Marion. (Tr. at 154: 2-8 (Hill)). Hill, alone, handled Mr.

   al-Kassar’s initial intake when he arrived at USP – Marion, which process took around fifteen (15)

   - thirty (30) minutes. (Id. at 155:13-22 and 159:24-160:1 (Hill) and 187:14-21 (Burgess).)

   During the intake process, according to Hill, Mr. al-Kassar began telling Hill about his time at FCI

   – Terre Haute and his complaints there. Hill testified that she “cut him off pretty short and said,

   …, you are not at Terre Haute anymore, you are at Marion, let’s start fresh here.” (Id. at 159:4-

   16 (Hill).) Mr. al-Kassar stopped his complaints regarding FCI – Terre Haute and Hill complete

   the initial intake paperwork with Mr. al-Kassar. (Id.) Hill failed to offer Mr. al-Kassar a BP 8

   during his USP – Marion intake process. (Id. at 169:22-24.)

                  49.     On direct examination by Defendants’ counsel, Hill claims that she

   provided Mr. al-Kassar with an “A and O handbook” during intake. (Id. at 159:17-19 (Hill).) On

   cross examination by Plaintiff’s counsel, Hill affirmed that she failed to advise Plaintiff’s counsel

   during her deposition in this case that she allegedly provided Mr. al-Kassar with a copy of the “A

   and O handbook” and that her deposition testimony regarding the initial intake meeting, which

   made no mention of giving Mr. al-Kassar an A and O handbook, covered all that happened. (Id.

   at 166:22-167:5.) Mr. al-Kassar testified that at no time during her incarceration at USP – Marion

   has Hill provided him an A and O handbook for USP – Marion. (Id. at 218:6-11 (al-Kassar).)

   The Court finds Hill’s testimony at the Pavey hearing regarding her providing Mr. al-Kassar with

   a copy of the A and O handbook lacks credibility and finds that she did not do so.


                                                  - 17 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 18 of 26 PageID #: 1458




                  50.     Mr. al-Kassar testified that a few days after transfer to USP-Marion, he

   attempted to raise his FCI – Terre Haute CMU SHU administrative complaints/grievances with

   Hill during mail call. (Tr. at 217:4-218:5 (al-Kassar)). Mr. al-Kassar testified that Hill responded

   that Mr. al-Kassar was now in a different state and facility and that he should have handled his

   FCI – Terre Haute CMU SHU administrative complaints at that facility. (Id.) Burgess was not

   present that day. (Id. at 188:15-18 (Burgess).) Although on direct Hill testified in direct

   contradiction to Mr. al-Kassar’s testimony, she did testify on cross examination that it was possible

   that such conversation with Mr. al-Kassar occurred. (Id. at 161:25-162:5 and 167:20-168:2

   (Hill).) Mr. al-Kassar’s testimony stands supported by the testimony of USP – Marion inmates

   Reginald Falice (Falice) and Hosam al-Smadi (al-Smadi). (Tr. at 250:22-254:15 (Falice) and

   261:17:262:14 (al-Smadi).) This Court finds Mr. al-Kassar’s versions of events related to his

   mail call interaction with Hill credible and that Hill simply did not recall the event. Additionally,

   the Court finds that this communication, combined with the fact that Mr. al-Kassar did not receive

   a copy of the A and O handbook, and that Mr. al-Kassar was “in a bad condition” upon his arrival

   at USP – Marion at the time of his early mail room interaction with Hill (Tr. at 261:17-262:14)

   left the impression on Mr. al-Kassar that he could not make his FCI – Terre Haute CMU SHU

   torture complaints at USP – Marion. (Tr. at 221: 5-15 (al-Kassar)).

                  51.     While at USP – Marion, Mr. al-Kassar e-mailed Hill via the prison’s

   TRULINCS system (non-admitted Ex. 22) related to missing legal documents. (Tr. at 221:16-

   222:18 (al-Kassar).)

                  52.     On November 17, 2016, Mr. al-Kassar e-mailed Hill via the prison’s

   TRULINCS system (non-admitted Ex. 12) and asked her to forward said e-mail to Swift at FCI –




                                                  - 18 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 19 of 26 PageID #: 1459




   Terre. (Tr. at 222:19-223:2 (al-Kassar)). Swift never received a forwarded e-mail by Hill from

   Mr. al-Kassar. (Tr. at 96:1-16 (Swift).)

                  53.     USP – Marion has record of BP 9s being submitted by Mr Al-Kassar on and

   after November 26, 2016. (Tr. at 44:11-46:12 and 57:25-58:3 (Schalburg); see also, Exs. 3, 4

   and 44 (Stipulated Facts), ¶¶26-27.) One of those BP 9s, Ex. 3, relates to Mr. al-Kassar’s mail

   issues that carried over from FCI – Terre Haute to USP – Marion. Mr. al-Kassar filed this

   complaint in early November 2016, and not ones related to his torture at FCI – Terre Haute because

   that was what someone told him he could do. (Tr. at 219:12-221:4 and 233:8-17 (al-Kassar).)

                  54.     In February 2017, Mr. al-Kassar submitted administrative claims at USP

   Marion related to his torture at FCI – Terre Haute. (See Ex. 4, which is basically the same

   complaints found in Exs. 9-11.) (Tr. at 181:23-186:4 (Burgess) and 226-228 (al-Kassar) and

   Exs. 4, 5 and 43.)

                  55.     Mr. al-Kassar testified that he filed this at USP – Marion because by that

   point he realized he could do so, e.g., Mr. al-Kassar testified that he submitted this administrative

   complaint once he understood that he could do so. He received this knowledge, not from BOP

   personnel, but fellow inmates. (Tr. at 223:23-224:2 (al-Kassar)).

                  56.     Mr. al-Kassar testified that he did not file these complaints/grievances (BP

   8s or BP 9s) during his first few months at USP – Marion due to concern about his health and

   because Hill told him he could not do it. (Id. at 224:3-6.)

                  57.     Defendants counsel submitted evidence via testimony elicited from Mr. al-

   Kassar that he did not include in his February 2017 BP 9 and subsequent submissions (Ex. 4)

   anything about not having access to administrative remedy forms. (Tr. at 234:5-238:17 (al-

   Kassar).) Although this fact stands undisputed, it holds no relevance to this case. As testified to


                                                  - 19 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 20 of 26 PageID #: 1460




   by Swift, the “forms” were not used for BP 8s and BP 9s in the relevant time period,

   September/October 2016. Rather, inmates like Mr. al-Kassar were asked to handwrite out their

   complaints.     Thus, this Court does not find it relevant or surprising that Mr. al-Kassar’s

   submissions in February 2017 (Ex. 4) did not include a reference or allegation related to not having

   access to administrative remedy forms. FCI – Terre Haute did not have inmates handle such forms

   and, thus, access is a not an issue Mr. al-Kassar would be expected to complain of in this case.

                   58.      Mr. al-Kassar testified that he did not seek to obtain a letter or memo

   excusing the late file at USP – Marion because he reasonably thought at that point that it would be

   futile.. (Tr. at 227:1-20 (al-Kassar).)

                   59.      These findings of fact shall include any conclusion of law which is a finding

   of fact.

                         II.   PROPOSED CONCLUSIONS OF LAW

              1.   Pursuant to § 1997e(a) of the Prison Litigation Reform Act (PLRA) an inmate

   cannot file a Bivens lawsuit “until such administrative remedies as available are exhausted.” 42

   U.S.C. § 1997e(a) (emphasis added); Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004).

              2.   The Supreme Court has held that the failure to satisfy this exhaustion requirement

   is an affirmative defense. See Pavey v. Conley, 544 F.3d 739, 741 (7th Cir. 2008) (citing Jones v.

   Bock, 549 U.S. 1999 (2007)).

              3.   The burden is on Defendants to prove (1) that the administrative remedy was

   available, and (2) that the plaintiff failed to pursue it. See Thomas v. Reese, 787 F.3d 845, 847

   (7th Cir. 2015) (citing Jones v. Bock, 549 U.S. 199 (2007); Pavey v. Conley, 663 F.3d 899, 903

   (7th Cir. 2011)).




                                                    - 20 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 21 of 26 PageID #: 1461




           4.     In Pavey, the Seventh Circuit outlined the procedure to be followed in a case which

   exhaustion is contested:

                  (1) The district judge conducts a hearing on exhaustion and permits
                  whatever discovery relating to exhaustion he deems appropriate. (2)
                  If the judge determines that the prisoner did not exhaust his
                  administrative remedies, the judge will then determine whether (a)
                  the plaintiff has failed to exhaust his administrative remedies . . . (b)
                  or, although he has not exhausted administrative remedies, the
                  failure to exhaust was innocent (as where prison officials prevent a
                  prisoner from exhausting his remedies), and so he must be given
                  another chance to exhaust . . .; or (c) the failure to exhaust was the
                  prisoner’s fault, in which event the case is over. (3) If and when the
                  judge determines that the prisoner has properly exhausted his
                  administrative remedies, the case will proceed to pretrial discovery,
                  and if necessary a trial, on the merits.

   Pavey, 544 F.3d at 742.

           5.     If administrative remedies are available, the PLRA requires inmates to follow the

   prison’s administrative process to request them, including filing grievances at the time and in the

   place specified by the prison’s policy. Pyles v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016).

           6.     The process, however, must be available before exhaustion is required; if the

   remedies are unavailable, the PLRA excuses compliance with the prison’s grievance process. Id.

   Thus, if administrative remedies are unavailable, “the prisoner is considered to have exhausted”

   them. Id.

           7.     A remedy is deemed unavailable if prison employees do not respond to a properly

   filed grievance or otherwise use affirmative misconduct to prevent a prisoner from exhausting.

   Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Furthermore, “when prison administrators

   thwart inmates from taking advantage of a grievance process through machination,

   misrepresentation, or intimidation,” the process is not available.” Ross v. Blake, 136 S. Ct. 1850,

   1860 (2016).


                                                   - 21 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 22 of 26 PageID #: 1462




           8.     Here, the Defendants have failed to meet their burden to demonstrate that the

   administrative remedies were available to Mr. al-Kassar. Thus, as a matter of law, Mr. al-Kassar

   is considered to have exhausted them in accordance with Pavey and Pyles.

           9.     During the relevant timeframe at issue here (September 2016 – October 2016), Mr.

   al-Kassar presented no fewer than three (3) handwritten complaints (Exs. 9-11), following the FCI

   – Terre Haute practice at that time, concerning the filing of administrative remedies related to his

   confinement conditions in the FCI- Terre Haute CMU SHU.

           10.    As a matter of law, FCI – Terre Haute failed to follow P.S. 1330.18’s requirement

   to use BOP forms for administrative complaints.

           11.    As a matter of law, and pursuant to Institution Supplement Number THX-1330.18A

   (DEF-000004-DEF-000012), dated January 22, 2016 (Ex. 30), Ms. Kimberly, as the duly

   “designated Administrative Remedy Coordinator” at FCI – Terre Haute during September and

   October 2016, permitted inmates to present their administrative remedy complaints to their unit

   team, ordinarily the correctional counselor, and, in the absence of the correctional counselor, to

   any staff member assigned to their unit team, which include correctional officers such as

   Dobbins.

           12.    As a matter of law, Mr. al-Kassar’s failure to turn in complaints on BOP pre-printed

   forms was an error on the part of BOP personnel, Swift in particular, not Mr. Al-Kassar. Mr. al-

   Kassar is found, as a matter of law, to have attempted to submit his administrative complaints via

   his submission of Exs. 9-11 as noted above.

           13.    Mr. al-Kassar’s actions of submitting these handwritten documents, be they

   considered BP 8s or BP 9s, complied with FCI – Terre Haute’s then existing policy per the

   directives of Ms. Kimberly, the person responsible for setting forth said policies.


                                                  - 22 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 23 of 26 PageID #: 1463




           14.    BOP employees Swift and Schalburg both testified that inmates were requested to

   handwrite their BP 8 complaints to initiate the informal grievance process, before they can submit

   their handwritten BP 9. Swift likewise testified that BP 9s were likewise handwritten by inmates

   during the relevant time period. Despite this practice, Mr. al-Kassar’s repeated attempts to submit

   his handwritten BP 8 and BP 9 forms were rejected (or discarded) when presented to the unit staff,

   particularly, Swift. Inmate Rendelman likewise testified of FCI – Terre Haute’s practice of

   discarding unwanted BP 8s and 9s in the relevant time period. Swift’s refusal or failure to accept

   Mr. al-Kassar’s these complaints via his handwritten forms and thoroughly processing Mr. al-

   Kassar’s complaints as required by the BOP’s administrative remedy program constitutes

   “unavailability” of a remedy.

           15.    “Prison officials may not take unfair advantage of the exhaustion requirement, …

   and a remedy becomes ‘unavailable’ if prison employees do not respond to a properly filed

   grievance or otherwise use affirmative misconduct to prevent a prisoner from exhausting.” Dole

   v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006.) It is found that Defendants attempted to take an

   unfair advantage of the exhaustion requirement by their undisputed failure to respond to al-

   Kassar’s properly filed grievances when he submitted Exs. 9-11 to Swift and Dobbins.

           16.    Furthermore, based on testimony from Mr. al-Kassar, Schalburg and Rendelman, it

   is evident inmates often complained to BOP staff about unit staff failing to provide them with the

   BP 8 and BP 9 forms upon request and BOP staff refusing to accept handwritten BP 8 and BP 9

   forms when the same was the policy under Ms. Kimberly.             Schalburg admitted to having

   knowledge of inmates making complaints about unit staff denying them the BP 8 and BP 9 forms.

   Nonetheless, no action was taken to cure the issue for Mr. al-Kassar. Additionally, FCI – Terre

   Haute personnel have never been disciplined for failures to provide BP 8 or BP 9 forms, or to


                                                 - 23 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 24 of 26 PageID #: 1464




   process the same. Thus, there exists no incentive for FCI – Terre Haute personnel to fully process

   all inmates BP 8 and BP 9s at FCI – Terre Haute, or to provide them forms when requested, as a

   refusal to do the same will not subject BOP personnel for discipline.

           17.    Moreover, Mr. al-Kassar was further subjected to unavailability of administrative

   remedies when he arrived at USP-Marion. Shortly upon his arrival, Mr. al-Kassar attempted to

   raise his FCI – Terre Haute CMU SHU grievances with Hill at mail call. Hill incorrectly informed

   Mr. al-Kassar, or left him with the impression and understanding, that he is in a different state and

   facility and should have handled the grievances at FCI – Terre Haute while in the CMU SHU at

   FCI – Terre Haute at FCI – Terre Haute. This statement was a material misrepresentation by Hill

   and further constitutes unavailability because it led Mr. al-Kassar to believe that due to his transfer,

   the administrative remedy process was not available.

           18.    When Mr. al-Kassar eventually became aware of the fact that he could raise

   administrative complaints at USP – Marion, he attempted to do so only to be denied and rebuffed

   at USP – Marion as well. The fact that Mr. al-Kassar raised other complaints at USP-Marion prior

   to February of 2017 which had a nexus to FCI – Terre Haute (for example, the status of belongings

   not delivered to him in Marion from Terre Haute) provides no remedy for Defendants here. Mr.

   al-Kassar apparently reasonably viewed his torture claims as being exclusive to Terre Haute, not

   ongoing violations that carried over to Marion. Thus, the instant claims alone appeared covered

   by Hill’s admonition against asserting Terre Haute claims in Marion, rendering administrative

   remedies for them unavailable to Mr. al-Kassar at USP-Marion.

           19.    These conclusions of law shall include any finding of fact which is a conclusion of

   law.




                                                    - 24 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 25 of 26 PageID #: 1465




           20.    Therefore, this Court finds that, as a matter of law, it would have been futile for

   Mr. al-Kassar to pursue his administrative remedies further at USP – Marion because there existed

   no avenue for him to cure the malfeasance perpetrated against him by the personnel at FCI – Terre

   Haute, Warden Julian, Swift and Dobbins in particular.

           21.    For the foregoing reasons, the Court finds that Defendants have failed to carry their

   burden to demonstrate that Mr. al-Kassar failed to exhaust his administrative remedies. The law

   is with Mr. al-Kassar. The law is against Defendants. Mr. al-Kassar’s Bivens Claims (Claims

   One, Two and Three) (as discussed in DEs 17 and 23) will proceed with discovery on the merits.

           SO ORDERED THIS _________ DAY OF ____________________, 2020.


                                                          _______________________________
                                                          Hon. James P. Hanlon
                                                          Judge, U.S. District Court, S.D. Ind.


                                                Respectfully submitted,

                                                ICE MILLER, LLP

                                                /s/ David J. Carr
                                                David J. Carr, Attorney No. 4241-49
                                                Paul C. Sweeney, Attorney No. 20392-29
                                                Joana O. Ampofo, Attorney No. 35896-49
                                                One American Square, Suite 2900
                                                Indianapolis, IN 46282-0200
                                                Ph.: (317) 236-2100
                                                Fax: (317) 236-2219
                                                David.Carr@icemiller.com
                                                Paul.Sweeney@icemiller.com
                                                Joana.Ampofo@icemiller.com

                                                ATTORNEYS FOR PLAINTIFF




                                                 - 25 -

   I\15769725.4
Case 2:18-cv-00086-JPH-DLP Document 191 Filed 12/04/20 Page 26 of 26 PageID #: 1466




                                    CERTIFICATE OF SERVICE

          I hereby certify that on December 4, 2020, a copy of the foregoing PROPOSED
   FINDINGS OF FACT AND CONCLUSIONS OF LAW FOR PLAINTIFF MONZER AL-
   KASSAR was filed electronically. Service of this filing will be made on all ECF-registered counsel
   of record by operation of the Court’s electronic filing system. Parties may access this filing
   through the Court’s system.

          I further certify that on December 4, 2020, a copy of the foregoing was mailed, by first
   class U.S. Mail, postage prepaid and properly addressed to the following:

           Monzer Al-Kassar
           Prisoner No. 61111-054
           U.S. PENITENTIARY
           Inmate Mail/Parcels
           P.O. Box 1000
           Marion, IL 62959

                                                          /s/ David J. Carr
                                                          David J. Carr

   ICE MILLER, LLP
   One American Square, Suite 2900
   Indianapolis, IN 46282-0200
   Ph.: (317) 236-2100
   Fax: (317) 236-2219
   David.Carr@icemiller.com




                                                 - 26 -

   I\15769725.4
